Citation Nr: 0936056	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for left 
knee patellofemoral pain syndrome. 

2.  Entitlement to an initial, compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to 
December 1974, from September 1978 to November 1985, from 
February 1997 to August 1997, and from September 1997 to 
October 2002.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for status-post meniscectomy, right knee, with 
degenerative changes, effective November 1, 2002; as well as 
granted service connection for left knee patellofemoral pain 
syndrome and for hemorrhoids, and assigned each an initial,0 
percent ( noncompensable) rating, effective November 1, 2002.  
In September 2003, the Veteran filed a notice of disagreement 
(NOD) with the initial ratings assigned.  A statement of the 
case (SOC) was issued in August 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2005.

In December 2007, the Board denied an initial rating in 
excess of 10 percent for status-post meniscectomy, right 
knee, with degenerative changes, and remanded the claims 
remaining on appeal to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  
After completing the requested development, the AMC continued 
the denials of the claims (as reflected in a July 2009 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

Because the Veteran has disagreed with the initial ratings 
assigned following the awards of service connection, the 
Board has characterized each issue on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  Since the November 1, 2002 effective date of the grant of 
service connection, left knee patellofemoral pain syndrome 
has been manifested by full range of motion, with no medical 
evidence of instability or subluxation.  

3.  Since the November 1, 2002 the effective date of the 
grant of service connection, there has been no evidence that 
the Veteran has hemorrhoids which are more than moderate in 
degree; there has been no evidence of large or thrombotic 
hemorrhoids that are irreducible and have excessive redundant 
tissue, evidencing frequent occurrences.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for left 
knee patellofemoral pain syndrome have not been  met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.31, 4.71a, Diagnostic Codes 
(DCs) 5014, 5003, 5260, 5261 (2008).  

2.  The criteria for an initial, compensable rating for 
hemorrhoids have not been  met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.114, DC 7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the September 2005 SOC set forth the criteria 
for higher ratings for each disability under consideration.  
Moreover, in May 2004 and January 2008 post-rating letters, 
the RO/AMC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for higher ratings for left knee patellofemoral pain 
syndrome and hemorrhoids, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The January 2008 letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

After issuance of the foregoing notice, and opportunity for 
the Veteran to respond, the July 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and the report of a June 2002 VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided  by 
the Veteran and his by representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record in connection with either claim is 
warranted. 

In this regard, the Board notes that, in the December 2007 
remand, the Board instructed that the Veteran be afforded VA 
orthopedic and rectal examinations to obtain information as 
to the severity of his left knee patellofemoral pain syndrome 
and hemorrhoids, respectively.  The Board advised the Veteran 
that, under 38 C.F.R. § 3.655, if he failed to report for 
examination(s) without good cause, the claim(s) on appeal may 
be denied, as the original claim(s) would be considered on 
the basis of the evidence of record.  

The record reflects that, pursuant to the remand, VA 
examinations were scheduled in April 2008; however, the 
Veteran requested rescheduling of the examinations, stating 
that he was in Baghdad and would be returning on leave the 
second week of July.  In October 2008, the AMC conducted a 
search to see whether another address for the Veteran was 
available.  Thereafter, the AMC sent the Veteran a letter 
asking him to clarify whether or not he had been recalled to 
active duty, and asking him to verify his current address.  
The Veteran did not respond to this letter.  The Board notes 
that the Veteran has a duty to keep VA apprised of his 
address.  See Jones (Raymond) v. West, 12 Vet. App. 98 
(1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(describing duty of veteran to keep VA apprised of his 
whereabouts).  

In a May 2009 letter, the AMC advised the Veteran that he 
would be scheduled for a VA examination at the nearest VA 
medical facility.  The Veteran was again informed that, if he 
failed to report for an examination, without good cause, his 
claim would be rated based on the evidence of record.  The 
Veteran was scheduled for VA examinations later in May 2009; 
however, he did not report for either examination.  The 
claims file contains a May 2009 notice letter informing the 
Veteran of the dates, times and locations of the 
examinations.  This letter was not returned by the United 
States Postal Service.  There is no evidence that the Veteran 
contacted the VA Clinic to indicate that he was unable to 
keep the scheduled examinations, or to request that they be 
rescheduled.

The Board has considered the fact that the Veteran's address 
listed in the Veterans Appeals Contact and Locator System 
(VACOLS) is slightly different than the address to which the 
aforementioned letters were mailed (VACOLS lists house number 
8724, while the RO/AMC has sent correspondence to house 
number 8725, otherwise, the street, city, state, and zip code 
are identical).  The Board notes that VACOLS reflects that 
the address was updated in August 2009, on the date the 
claims file was transferred to the Veteran's service 
organization; however, the Board concludes that the house 
number 8724 is a typographical error.  In this regard, the 
Veteran clearly received the April 2008 notice letter, 
advising him of his April 2008 VA examinations, as he called 
to request that his examinations be rescheduled.  The April 
2008 letter, as well as the subsequent correspondence, was 
sent to the 8725 address.  Significantly, the Veteran's 
representative has not asserted that the May 2009 notice 
letter, or any other correspondence, was sent to an incorrect 
address, including in the August 2009 Informal Hearing 
Presentation, dated the day after the address was updated.    

In light of the above, the Board finds that the AMC has 
complied with the remand instructions to the extent possible, 
and no further action in this regard is warranted. Because 
the Veteran failed to report to VA examinations scheduled in 
connection with an original claim, as indicated in the prior 
remand, the claims are being evaluated on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2008).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth  
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.
A.  Left Knee Patellofemoral Pain Syndrome

The RO has evaluated the Veteran's disability under  DC 5014, 
pursuant to which osteomalacia, rated on the basis of 
limitation of motion as degenerative arthritis, is evaluated.  
See  38 C.F.R. §§ 4.20, 4.71a. 

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

VA's General Counsel has held that separate ratings are also 
available for limitation of flexion and limitation of 
extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
after repeated use and during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).


On VA examination in June 2002, the Veteran described some 
aches and pains in his left knee.  On examination, range of 
motion testing revealed flexion to 140 degrees and extension 
to 0 degrees.  Varus and valgus testing was normal.  There 
was no pain, but there was some popping in the left knee.  
The pertinent diagnosis was degenerative changes and 
patellofemoral pain syndrome of the left knee.  The examiner 
commented that he had reviewed the X-rays and the diagnosis 
was confirmed on X-ray.  

The Board notes that the X-ray report included with the VA 
examination report reflects that X-ray of the bilateral knees 
revealed tricompartmental degenerative changes involving the 
right knee with joint space narrowing, sclerosis, and 
opposing osteophytes involving both the medial and lateral 
compartments.  The left knee demonstrated normal alignment 
with preservation of joint spaces.  There were two calcific 
densities seen juxtaposed to the medial aspect of the tibia 
with a linear calcification extending along the 
metadiaphyseal portion of the medial tibia within the 
distribution of the medial collateral ligament, which could 
represent calcific tendinitis or the sequela of prior injury.  
The impressions included calcific tendonitis versus prior 
tear of the medial collateral ligament.  A handwritten 
revision to this impression reflects that the findings of 
calcific tendonitis versus prior tear of the medial 
collateral ligament involved the right knee.  The impressions 
also included significant tricompartmental degenerative 
changes.  The typewritten report indicates that this 
impression of degenerative changes pertains to the right 
knee; however, the word "right" is crossed out and "left" 
is written in its place.  A note on the report reflects that 
it is pending approval by radiology and should not be 
interpreted as the final report.  

The service treatment records also include a copy of the X-
ray report from the same date.  The X-ray findings are the 
same; however, the impression regarding the left knee was 
calcific tendonitis versus prior tear of the medial 
collateral ligament.  The impression regarding the right knee 
was significant tricompartmental degenerative changes.  
Unlike the report included with the VA examination report, 
this report was approved by the interpreter.  Thus, the Board 
concludes that the pertinent impression following X-ray of 
the left knee was calcific tendonitis versus prior tear of 
the medial collateral ligament.  

In his September 2003 NOD, the Veteran reported that he 
recently had fluid drained from his right knee, and that his 
left knee was "tight" and in pain because he had to 
compensate for the severe stiffness and pain in his right 
knee.  

In his February 2006 statement in lieu of VA Form 646, the 
Veteran's representative indicated that the Veteran's left 
knee examination noted pain with movement and laxity.  The 
representative indicated that the Veteran used over the 
counter medication for pain and swelling. 

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of an 
initial, compensable rating for the Veteran's service-
connected left knee patellofemoral pain syndrome is not 
warranted.

As indicated above, there was no limitation of motion of the 
left knee on VA examination in June 2002; rather, flexion was 
full to 140 degrees and extension was full to 0 degrees.  

While the Veteran's representative asserted (in a  February 
2006 statement) that the Veteran's left knee examination 
noted pain with movement, there is simply no examination 
report or other medical evidence reflecting pain with 
movement since the effective date of the grant of service 
connection.  Given the objective findings, a compensable 
rating under either DC 5260 or 5261, is not warranted.  There 
also is no basis for assignment of a 10 percent rating under 
DC 5003 for limited (albeit, noncompensable) motion, or for 
assignment of separate ratings for limited flexion and 
extension, pursuant to VAOPGCPREC 9-04.

In reaching these conclusions, the Board  has considered the 
Veteran's functional impairment due to pain and other 
factors.  However, the medical evidence simply does not 
reflect any functional loss due to pain, weakness, excess 
fatigability, or incoordination.  Rather, there was no pain 
in the left knee on VA examination in June 2002.  As such, 
the Board finds that the DeLuca factors do not provide a 
basis for assignment of a compensable rating.  


The Board has also considered the fact that, in his February 
2006 statement in lieu of VA Form 646, the Veteran's 
representative asserted that the Veteran's left knee 
examination reflected laxity.  While a compensable rating is 
available for slight recurrent subluxation or lateral 
instability, pursuant to DC 5257, there is simply no medical 
evidence of any laxity, recurrent subluxation, or lateral 
instability of the left knee since the effective date of the 
grant of service connection.  Notably, varus and valgus were 
normal on VA examination in June 2002.  As such, a 
compensable rating pursuant to DC 5257 is not warranted.  

Moreover, no other potentially applicable diagnostic code 
provides a basis for assignment of a compensable rating for 
left knee patellofemoral pain syndrome.  As it t is neither 
contended nor shown that the Veteran's left knee 
patellofemoral pain syndrome involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, evaluation of the disability under  DC 5256, 
5258, 5259, 5262 or 5263 is not warranted.  

The rating schedule authorizes the assignment of a 
noncompensable rating in every instance in which the rating 
schedule does not provide such a rating and the 
requirement(s) for a compensable rating is/are not met.  38 
C.F.R. § 4.31..

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial, compensable 
rating for left knee patellofemoral pain syndrome under  
applicable rating criteria.

B.  Hemorrhoids

The RO has evaluated the Veteran's hemorrhoids under 
Diagnostic Code 7336, for rating hemorrhoid.  Under this 
diagnostic code, a noncompensable rating for internal or 
external hemorrhoids that are mild or moderate.  Hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, warrant a 
10 percent rating.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures warrant a maximum 20 
percent rating. 38 C.F.R. § 4.114..

On VA examination in June 2002, the Veteran gave a history of 
hemorrhoids in 1973, with an operation at that time.  He 
reported that he had had recurrences which he self-treated.  
On examination, there were some hemorrhoidal skin tags.  The 
pertinent diagnosis was hemorrhoids, status post 
hemorrhoidectomy, recurrence, in remission at this time.  

Service treatment records reflect that, on retirement 
examination in July 2002, the Veteran described infrequent 
hemorrhoids.  On medical assessment, the physician noted 
hemorrhoids.  

In his February 2006 statement in lieu of VA Form 646, the 
Veteran's representative indicated that the Veteran advised 
that his hemorrhoid had caused extreme pain and discomfort 
and was not reducible.  

Considering the evidence of record in light of the applicable 
criteria,  the Board finds that assignment of an initial, 
compensable rating for the Veteran's service-connected 
hemorrhoids is not warranted.   

Although the Veteran reported in June 2002 that he 
experiences recurrences of hemorrhoids, and his 
representative asserted in February 2006 that the Veteran's 
hemorrhoids were not reducible, there is simply no medical 
evidence indicating that the Veteran experiences symptoms 
which are more than moderate in degree.  There has been no 
showing of large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent occurrences 
as required to warrant a compensable rating.  Rather, the 
Veteran's hemorrhoids were described as in remission on VA 
examination in June 2002.  Moreover, given the medical 
evidence of record, and the nature of the Veteran's 
disability, the Board finds that there is no other 
potentially applicable diagnostic code pursuant to which a 
compensable rating for the service-connected hemorrhoids 
could be assigned.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial, compensable 
rating for hemorrhoids under  applicable rating criteria.

C.  Both Disabilities

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  As the 
Veteran has not asserted his entitlement to an extra- 
schedular rating for left knee patellofemoral pain syndrome 
or hemorrhoids, and such is not otherwise raised by the 
evidence of record, further discussion regarding extra-
schedular rating is unnecessary.  See Colayong v. West, 12 
Vet. App. 524, 536 (1999).

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's left knee patellofemoral pain 
syndrome or hemorrhoids, pursuant to Fenderson (cited to 
above), and the claims for initial, compensable ratings must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the assignment of any  compensable rating for either 
disability, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for left knee patellofemoral 
pain syndrome is denied. 

An initial, compensable rating for hemorrhoids is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


